Citation Nr: 0621181	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-27 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1964 to April 
1966 in the United States Navy and from January 1967 to May 
1970 in the United States Army.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  (The Board notes that the first page of the rating 
decision is dated March 2003; however, the veteran's current 
claim was not filed until October 2003 and the last page of 
the decision was dated and signed March 2004.  Thus, the 
Board concludes that the correct date of the rating decision 
is March 2004.)  A notice of disagreement was received in 
April 2004, a statement of the case was issued in July 2004, 
and a substantive appeal was received in July 2004.  A Board 
hearing at the RO was held in April 2006.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by a December 1993 
rating decision; a notice of disagreement was not received to 
initiate an appeal from that determination.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for PTSD has 
been received since the December 1993 rating decision. 

CONCLUSIONS OF LAW

1.  The December 1993 rating decision, which denied 
entitlement to service connection for PTSD, is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
December 1993 rating decision denying service connection for 
PTSD; and thus, the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claim

A claim of service connection for PTSD was denied by the RO 
in a December 1993 rating decision because the veteran did 
not have a verified stressor or a diagnosis of PTSD.  The 
veteran was informed of the December 1993 rating decision, 
and he did not file a notice of disagreement to initiate an 
appeal.  Under the circumstances, the Board finds that the 
December 1993 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  

Applicable law provides that a claim, which is the subject of 
a prior final decision, may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the veteran's claim was received 
in October 2003.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

Since the December 1993 rating decision, additional medical 
evidence has become part of the record, including VA 
treatment records dated from September 2003 to March 2004, 
and an April 2004 opinion from a VA psychiatric nurse.   This 
evidence indicated that the veteran had a diagnosis of PTSD.  
Further, in his April 2006 hearing testimony, the veteran 
related specific stressors not previously provided that may 
be able to be verified. 

The Board finds that the additional evidence submitted since 
the December 1993 rating decision is new and material.  The 
medical evidence and hearing testimony are not redundant of 
evidence already in the record at the time of the last final 
rating decision.  Further, the evidence is material because 
it relates to the unestablished facts of whether the veteran 
currently has a diagnosis of PTSD, and whether the veteran 
has a verified stressor, which are necessary to substantiate 
the veteran's claim.  See 38 C.F.R. § 3.156(a).  Accordingly, 
the claim of entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108.

The matter of compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations will be 
addressed by the Board in a future decision (if necessary) on 
the merits of the veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  



ORDER

The claim for entitlement to service connection for PTSD is 
reopened.  The appeal is granted to that extent, subject to 
the directions set forth in the remand section of this 
decision.


REMAND

The veteran is claiming entitlement to service connection for 
PTSD.  The veteran's personnel records showed that he was 
stationed in Vietnam from January 1968 to January 1969.  
Initially, he was a member of the 151st Transportation 
Company and then in August 1968, he was transferred to the 
120th Transportation Company.  At the April 2006 Board 
hearing, the veteran testified that during the TET Offensive 
from January 1968 to March 1968, his company, the 151st 
Transportation Company, came under attack often while 
transporting supplies.  Specifically, the veteran stated that 
the company was ambushed near Tuksenut Air Base and shot at 
while stopped there.  He further indicated that his company 
moved all over Ku Chi delivering supplies and was ambushed 
and came under mortar attack.  He also stated that his convoy 
was fired upon in the Makong (or Nakong) Delta of Vietnam.  

Based on this testimony, the critical question is whether the 
151st Transportation Company came under attack at any of 
these locations during the months of January 1968 to March 
1968.  In Pentecost v. Principi, 16 Vet.App. 124, 128 (2002), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed a claim for service connection for PTSD and 
noted that "[a]lthough the unit records do not specifically 
state that the veteran was present during the rocket attacks, 
the fact that he was stationed with a unit that was present 
while such attacks occurred would strongly suggest that he 
was, in fact, exposed to attacks."  See also Suozzi v. Brown, 
10 Vet.App. 307 (1997).  The Board finds that the stressors 
described by the veteran during his hearing testimony are of 
sufficient detail in terms of dates and locations to allow 
for an attempt at verification.  

Further, the Board also notes that during the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App 473 (2006), which held that the Veterans Claims 
Assistance Act (VCAA) notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, in addition to a December 2003 VCAA notice, 
the appellant was provided notice in compliance with Dingess 
in March 2006.  However, this notice was sent just prior to 
certification of the veteran's claim to the Board, and thus, 
did not provide the veteran with sufficient time to respond.  
Thus, since the Board is remanding this case on another 
matter, it is reasonable for the RO to give additional VCAA 
notice to comply with Dingess.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  The RO should request U.S. Army and 
Joint Services Records Research Center to 
attempt to verify through unit records 
whether the 151st Transportation Company 
came under attack during the period from 
January to March 1968 near or at Tuksenut 
Air Base, Ku Chi and/or Makong (or 
Nakong) Delta, and if the veteran was 
stationed at those locations at those 
times. 

3.  If, and only if, the RO determines 
that a claimed stressor has been 
verified, the veteran should be afforded 
a VA PTSD examination.  The claims file 
must be made available to the examiner 
for review and the examiner should be 
expressly informed of the particular 
stressor(s) that has been verified.  
After reviewing the claims file and 
examining the veteran, the examiner 
should then clearly indicate whether or 
not the veteran suffers from PTSD and, if 
so, whether it is related to any verified 
stressor.

4.  Thereafter, the issue on appeal 
should be
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


